Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.1 Page 1 of 12




 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: ahren.tiller@blc-sd.com

 5 Attorneys for Plaintiff
     GERARDO ALSINA
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10                                                     Case No.: '21CV0096 MMA RBB
11
     GERARDO ALSINA                                    COMPLAINT FOR DAMAGES
12                                                     FOR (1) VIOLATIONS OF THE
                       Plaintiff,                      ROSENTHAL FAIR DEBT
13                                                     COLLECTION PRACTICES ACT
            vs.                                        (CAL. CIV. CODE §§ 1788-1778.32);
14                                                     AND (2) VIOLATIONS OF THE
     TD BANK US HOLDING COMPANY,                       TELEPHONE CONSUMER
15   and TD BANK, N.A.,                                PROTECTION ACT (47 U.S.C. §
                                                       227, et. seq.)
16
                    Defendants,
17
                                                       JURY TRIAL DEMANDED
18

19

20                              COMPLAINT FOR DAMAGES
21                                      INTRODUCTION
22 1. GERARDO ALSINA (hereinafter referred to as “Plaintiff”), by and through his

23      Counsel of record, brings this action against TD BANK US HOLDING
24      COMPANY, and TD BANK, N.A. (hereinafter collectively referred to as “TDB”
25      or “Defendants”), pertaining to actions by Defendants to unlawfully collect a
26      consumer debt allegedly owed by Plaintiff, including but not limited to collection
27      via the use of an Automated Telephone Dialing System (“ATDS”) and/or
28      Artificial or Prerecorded Voice in violation of the Telephone Consumer Protection
                                               -1-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.2 Page 2 of 12




 1         Act, (“TCPA” [47 U.S.C. § 227 et seq.], and contacting the Plaintiff despite being
 2         put on notice in writing that Plaintiff was represented by Counsel in violation of
 3         the California Rosenthal Fair Debt Collection Practices Act (“RFDCPA” [Cal.
 4         Civ. C. §§ 1788-1788.32]), thereby invading Plaintiff’s privacy, and causing
 5         Plaintiff damages.
 6 2. The California legislature determined that unfair or deceptive collection practices

 7         undermine the public confidence which is essential to the continued functioning of
 8         the banking and credit system. The legislature further determined there is a need
 9         to ensure that debt collectors and debtors exercise their responsibilities to one
10         another with fairness, honesty, and due regard for the rights of others. The
11         legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
12         Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
13         collectors from engaging in unfair or deceptive acts or practices in the collection
14         of consumer debts and to require debtors to act fairly in entering into and honoring
15         such debts. 1
16 3. The Telephone Consumer Protections Act (hereinafter referred to as “the TCPA”)

17         was designed to prevent calls like the ones described within this complaint, and to
18         protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
19         about abuses of telephone technology – for example, computerized calls
20         dispatched to private homes – prompted Congress to pass the TCPA.” Mims v.
21         Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
22 4. In enacting the TCPA, Congress specifically found that “the evidence presented to

23         Congress indicates that automated or prerecorded calls are a nuisance and an
24         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
25         Mims, 132 S. Ct., at 744.
26 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                     -2-
                  ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.3 Page 3 of 12




 1     calls similar to this one:
 2

 3           The Telephone Consumer Protection Act … is well known for its provisions
             limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 4           use of automated dialers and prerecorded messages to cell phones, whose
 5           subscribers often are billed by the minute as soon as the call is answered—
             and routing a call to voicemail counts as answering the call. An automated
 6           call to a landline phone can be an annoyance; an automated call to a cell
 7           phone adds expense to annoyance.
 8           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012)
 9

10 6. Plaintiff makes the allegations contained herein on information and belief, except

11     as to those allegations regarding himself, which are made on personal knowledge.
12

13                              JURISDICTION AND VENUE
14 7. This action is based on Defendants’ violations of the RFDCPA found in California

15     Civil Code §§ 1788 - 1788.32; and the TCPA found in Title 47 of the United
16     States Code Section 227, et. seq..
17 8. This Court has jurisdiction over Defendants, pursuant to 28 U.S.C. § 1331, as the

18     unlawful practices alleged herein involve a federal question under the TCPA.
19 9. This Court has jurisdiction over the Defendants, as the unlawful practices alleged

20     herein occurred in California, in the County of San Diego and violated
21     California’s Civil Code §§ 1788 - 1788.32.
22 10. This Court further has supplemental jurisdiction over Plaintiff’s California Causes

23     of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state law
24     claims are so related to Plaintiff’s Federal TCPA claims in this action, that they
25     form part of the same case or controversy.
26 11. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

27     or some of the unlawful practices and violations of law alleged herein occurred
28     and are occurring in the County of San Diego, California. Furthermore,
                                               -3-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
 Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.4 Page 4 of 12




 1     Defendants regularly conducts business within State of California, County of San
 2     Diego, and Plaintiff resides in San Diego County, California.
 3

 4                                           PARTIES
 5 12. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 6      the County of San Diego, in the State of California.
 7 13. Plaintiff is a natural person from whom a debt collector sought to collect a

 8      consumer debt which was due and owing or to be due and owing from Plaintiff,
 9      and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ. Code
10      §1788.2(h).
11 14. Defendant TD BANK US HOLDING COMPANY, is, and at all times mentioned

12     herein was, a Delaware Corporation, with its principal place of business in New
13     Jersey.
14 15. Defendant TD BANK N.A., is, and at all times mentioned herein was, a National

15     Banking Association owned entirely by Defendant TD BANK US HOLDING
16     COMPANY, and headquartered in New Jersey.
17 16. Defendants transact business throughout the State of California, including this

18     judicial district.
19 17. Defendants regularly attempt to collect through the use of the U.S. mail, electronic

20     communications, and telephones, “consumer debts” allegedly owed to third party
21     lenders, as that term is defined by Cal. Civ. Code §1788.2(f).
22 18. When individuals owe debts for regular monthly payments on consumer credit

23     card accounts, and other similar obligations owed to Defendants, Defendants
24     regularly collect on those consumer debts through the use of the mail, electronic
25     communications, and via the use of telephones, including an automated telephone
26     dialing system. Therefore, Defendants are both “debt collectors” as that term is
27     defined by Cal. Civ. Code §1788.2(c), and engage in “debt collection” as that term
28     is defined by Cal. Civ. Code §1788.2(b).
                                               -4-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.5 Page 5 of 12




 1 19. Defendants are, and all times mentioned herein, were corporations and therefore

 2     “persons,” as that term is defined by 47 U.S.C. § 153(39).
 3 20. At all times relevant hereto, Defendants used, controlled and or operated an

 4     “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
 5     U.S.C. § 227(a)(1) and/or placed calls to Plaintiff’s cellular telephone using an
 6     automated or prerecorded voice (“Recorded Voice”) as that term is defined in 47
 7     U.S.C. § 227(b)(1)(A).
 8 21. This case involves money, property, or their equivalent, due or owing or alleged to

 9     be due or owing from a natural person by reason of a consumer credit transaction.
10     Thus, this action arises out of a “consumer debt” and “consumer credit” as those
11     terms are defined by Cal. Civ. Code §1788.2(f).
12

13

14                                GENERAL ALLEGATIONS
15   22. Plaintiff realleges and incorporates by reference all preceding paragraphs,
16      inclusive, as if fully set forth herein.
17   23. Plaintiff was previously issued a consumer credit card account by Defendants
18      TDB.
19   24. Plaintiff made payments toward the aforementioned TDB credit card account
20      when he took them out, and maintained good standing until November of 2020,
21      when unfortunately, Plaintiff fell on financial hardship and was unable to
22      maintain the regular monthly payments.
23   25. Upon going into default on said TDB credit card accounts, agents for Defendants
24      called Plaintiff multiple times and requested payment through the use of an
25      ATDS and/or a Recorded Voice, often 2-3 times per day, almost every single
26      day.
27   26. The aforementioned collection calls were made to Plaintiff’s cellular telephone.
28   27. In response, Plaintiff sought out and retained an attorney to represent him with
                                               -5-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.6 Page 6 of 12




 1     regards to the consumer debt being collected upon by Defendants.
 2 28. On December 1, 2020, Attorney Brett Bodie, an associate attorney at Plaintiff’s

 3      Counsel’s office, drafted and mailed via a 3rd Party certified mailing service a
 4      Cease-and-Desist letter (“C&D Letter”), whereby Mr. Bodie stated in writing
 5      that Plaintiff was revoking consent to call him via the use of an ATDS, that that
 6      Plaintiff had retained Counsel, and that Defendants needed to cease calling
 7      Plaintiff pursuant to the RFDCPA (“Letter”).
 8 29. The C&D Letter Letter clearly informed Defendants that Plaintiff was

 9      represented by Counsel, thus said Letter constituted written notice pursuant to
10      Cal. Civ. Code §§ 1788.14(c) that Plaintiff was represented by an attorney with
11      respect to any debt allegedly owed to or serviced by Defendants, and request was
12      thereby made that all communications regarding this alleged consumer debt must
13      be directed exclusively to Plaintiff’s attorney, and said Letter clearly revoked any
14      prior consent to contact Plaintiff via the use of an automated dialing system
15      phone, text, or other method, including but not limited to calls with a pre-
16      recorded or automated voice messages.
17 30. Defendants received the C&D Letter dated December 1, 2020.

18 31. Despite receipt of the December 1, 2020 C&D Letter, Defendants continued to

19      call Plaintiff’s cellular telephone and request payments through the use of an
20      ATDS and/or a Recorded Voice, often 2-3 times per day, almost every single
21      day.
22 32. Between December of 2020 and January of 2021, Plaintiff would pick up the

23      phone often, yet the collection calls made by Defendants were usually made by
24      an automated dialer and merely contained a robotic voice recording when he
25      answered, therefore when he would answer the calls it would merely be a
26      recording. However, occasionally over that time period, Plaintiff would answer
27      his cellular telephone and there would be a live representative of Defendants on
28      the line. On those occasions, Plaintiff informed the representative for
                                              -6-
           ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.7 Page 7 of 12




 1      Defendants that he had retained Counsel, and told them to stop calling him, and
 2      revoked any alleged consent to be called by Defendants, including via use of an
 3      ATDS.
 4 33. Defendants have called Plaintiff over seventy-five (75) times in total, after

 5      receipt in writing and orally of notice that Plaintiff revoked any prior consent to
 6      call Plaintiff via the use of an ATDS and/or Recorded Voice, had retained
 7      Counsel for any owed to and/or being collected upon by Defendants, and an
 8      explicit warning that all direct contact with Plaintiff should cease pursuant to the
 9      RFDCPA.
10   34. Further, Plaintiff spoke to agents for Defendants and stated that they should not
11      be calling him on his cellular telephone. In said telephone calls, Plaintiff orally
12      revoked any alleged prior consent to call Plaintiff via the use of an ATDS and/or
13      Recorded voice.
14   35. Despite said oral revocation and revocation of consent to call him via the use of
15      an ATDS in writing, agents for the Defendants continued to call Plaintiff using
16      an ATDS and/or Recorded Voice
17   36. Despite said aforementioned revocation, Defendants continue to call Plaintiff to
18      date, often multiple times per day in rapid succession, which is indicative of a
19      computerized ATDS.
20   37. Defendants, or their agents or representatives, have contacted Plaintiff on his
21      cellular telephone over seventy-five (75) times through December of 2020 and
22      up to the date of this Complaint, including through the use of an ATDS and/or
23      Recorded voice as those terms are defined in 47 U.S.C. § 227(a)(1) and/or 47
24      U.S.C. § 227(b)(1)(A).
25   38. Many of the Defendants’ calls to Plaintiff after receiving the C&D Letter
26      contained an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
27      227(b)(1)(A).
28   39. The multiple calls made by Defendants or its agents after receipt of the C&D
                                               -7-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.8 Page 8 of 12




 1      Letter were therefore made in violation of 47 U.S.C. § 227(b)(1).
 2 40. Despite receipt of Plaintiff’s Attorney’s letters sent to Defendants, along with

 3      verbal notice from Plaintiff to cease calling Plaintiff’s cellular telephone via the
 4      use of an ATDS and/or Recorded Voice, all of which provided irrefutable notice
 5      that Plaintiff had revoked consent to call his cellular telephone by any means and
 6      that he had retained Counsel regarding these alleged debts, Defendants continue
 7      to contact Plaintiff repeatedly to date.
 8 41. Said relentless collection calls have irritated, annoyed, and harassed Plaintiff, and

 9      as a direct and proximate result of said unlawful collection calls has caused
10      Plaintiff emotional distress.
11

12                                   CAUSES OF ACTION
13                                                 I.
14                                FIRST CAUSE OF ACTION
15        Violations of California Rosenthal Fair Debt Collection Practices Act
16                            (California Civil Code § 1788.14(c))
17 42. Plaintiff realleges and incorporates by reference all preceding paragraphs,

18      inclusive, as if fully set forth herein.
19 43. When Plaintiff’s Counsel sent the C&D Letter to Defendants, Defendants were

20      aware, or reasonably should have been aware, that Plaintiff was represented by
21      an attorney.
22 44. When Plaintiff orally stated to representatives for Defendants that he was

23      represented by Counsel, Defendants were aware, or reasonably should have been
24      aware, that Plaintiff was represented by an attorney, and that Plaintiff was
25      exerting his rights not to be contacted directly regarding this debt.
26 45. Cal. Civ. Code §1788.14(c) provides in relevant part,

27           No debt collector shall collect or attempt to collect a consumer debt
             by means of the following practices:
28
             (c) Initiating communications, other than statements of account,
                                               -8-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
 Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.9 Page 9 of 12




 1           with the debtor with regard to the consumer debt, when the debt
             collector has been previously notified in writing by the debtor's
 2           attorney that the debtor is represented by such attorney with respect
             to the consumer debt and such notice includes the attorney's name
 3           and address and a request by such attorney that all communications
             regarding the consumer debt be addressed to such attorney, unless
 4           the attorney fails to answer correspondence, return telephone calls,
             or discuss the obligation in question. This subdivision shall not
 5           apply where prior approval has been obtained from the debtor's
             attorney, or where the communication is a response in the ordinary
 6           course of business to a debtor's inquiry.
 7   46. By calling Plaintiff on his cellular phone over seventy-five (75) times after
 8       receipt of the December 1, 2020 C&D letter from Plaintiff’s Counsel, Defendants
 9       violated Cal. Civ. Code §1788.14(c).
10   47. As a result of the constant collection calls by Defendants, Plaintiff has
11       experienced anxiety, fear and uneasiness, and has at times been unable to calm
12       down as the constant and harassing collection calls by Defendants are
13       overwhelming. Therefore, Plaintiff has suffered emotional distress as a direct
14       and proximate result of Defendants’ violations of Cal. Civ. Code §1788.14(c).
15

16                                                II.
17                              SECOND CAUSE OF ACTION
18                             Negligent Violations of the TCPA
19                                     (47 U.S.C. § 227 et. seq.)
20 48. Plaintiff realleges and incorporates by reference all preceding paragraphs,

21     inclusive, as if fully set forth herein.
22 49. Through the C&D Letter from Plaintiff’s Counsel, and orally, Plaintiff revoked

23     any alleged consent for Defendants or their agents or representatives to call
24     Plaintiff on his cellular telephone via the use of an ATDS and/or Recorded
25     Voice.
26 50. The foregoing acts and omissions of Defendants constitute numerous and multiple

27     negligent violations of the TCPA, including but not limited to each and every one
28     of the above-cited provisions of 47 U.S.C. § 227, et. seq.
                                               -9-
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.10 Page 10 of 12




 1 51. As a result of Defendants’ negligent violations of 47 U.S.C. §227, et. seq.,

 2     Plaintiff is entitled to an award of $500 in statutory damages, for each and every
 3     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4 52. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

 5     the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 6

 7                                            III.
 8                              THIRD CAUSE OF ACTION
                       Knowing and/or Willful Violations of the TCPA
 9
                                     (47 U.S.C. § 227 et. seq.)
10 53. Plaintiff realleges and incorporates by reference all preceding paragraphs,

11     inclusive, as if fully set forth herein.
12 54. Through the C&D Letter sent by Plaintiff’s Counsel, and oral notice from

13     Plaintiff, Plaintiff revoked any alleged consent for Defendants or their agents or
14     representatives to call Plaintiff on his cellular telephone via the use of an ATDS
15     and/or Recorded Voice.
16 55. The foregoing acts of Defendants constitute numerous and multiple knowing

17     and/or willful violations of the TCPA, including but not limited to each and every
18     one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
19 56. Therefore, since Defendants or their agents or representatives continued to call

20     Plaintiff despite indisputably being informed not to call Plaintiff on multiple
21     occasions through multiple different means, and that Plaintiff had revoked any
22     alleged prior consent to call Plaintiff’s cellular telephone via the use of an ATDS
23     and/or Recorded Voice, TDB’s acts were willful.
24 57. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §227, et.

25     seq., Plaintiff is entitled to an award of $1,500 in statutory damages, for each and
26     every one of their over seventy-five (75) violations, pursuant to 47 U.S.C. §
27     227(b)(3)(C).
28 58. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

                                              - 10 -
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.11 Page 11 of 12




 1     the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 2

 3                                  PRAYER FOR RELIEF
 4        WHEREFORE, Plaintiff having set forth the claims for relief against
 5 Defendants herein, respectfully request this Court enter a Judgment against

 6 Defendants as follows:

 7 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

 8     Code §1788.30(a) according to proof;
 9 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

10     pursuant to Cal. Civ. Code §1788.30(b);
11 a. As to the First Cause of Action, an award of reasonable attorney’s fees and costs

12     pursuant to Cal. Civ. Code §1788.30(c);
13 b. As to the Second Cause of Action, $500 in statutory damages for each and every

14     one of Defendants’ negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
15     U.S.C. § 227(b)(3)(B);
16 c. As to the Second Cause of Action, injunctive relief prohibiting such conduct in the

17     future pursuant to 47 U.S.C. § 227(b)(3)(A);
18 d. As to the Third Cause of Action, $1,500.00 in statutory damages for each and

19     every one of Defendants’ seventy-five (75) knowing and/or willful violations of
20     47 U.S.C. § 227(b)(1) totaling actual damages in excess of $112,500.00 in
21     statutory damages for said willful and/or knowing 100+ violations of the TCPA,
22     pursuant to 47 U.S.C. § 227(b)(3)(C); and
23 e. For such other and further relief as the Court may deem just and proper.

24

25

26 Dated: January 18. 2021                    By:     /s/ Ahren A. Tiller________
                                                      Ahren A. Tiller, Esq.
27                                                    BLC Law Center, APC
                                                      Attorneys for Plaintiff
28                                                    GERARDO ALSINA
                                              - 11 -
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
Case 3:21-cv-00096-MMA-RBB Document 1 Filed 01/18/21 PageID.12 Page 12 of 12




 1                               DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States of
 3 America, Plaintiff is entitled to, and demands a trial by jury on all issues triable by

 4 jury.

 5

 6 Dated: January 18, 2021                    By:     /s/ Ahren A. Tiller
                                                      Ahren A. Tiller, Esq.
 7                                                    BLC Law Center, APC
                                                      Attorneys for Plaintiff
 8                                                    GERARDO ALSINA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              - 12 -
            ALSINA vs. TD BANK US HOLDING COMPANY, and TD BANK, N.A. - Complaint for Damages
